*867OPINION.
Lansdon :
The parties agree that the gross sales of the petitioner from the two restaurants in New York and Brooklyn amounted to $109,600 in the taxable year. The respondent has reduced gross sales to gross income by assuming that such sales resulted in a gross profit of 40 per cent of the amount thereof, and has determined taxable income by the further assumption that the net income was 12% per cent of the gross income. The petitioner does not question that gross income was 40 per cent of gross sales, but contends that net income was much less than 12% per cent of gross income. The record indicates that the New York restaurant was operated at a loss and that *868substantial profits were realized from the Brooklyn place, but is insufficient for us to determine the actual loss or gain at either place. The evidence does not convince us that the respondent erred in his determination of the taxable income derived by the petitioner from the operation of the two restaurant properties in the taxable year.

Judgment will be entered for the respondent.